Citation Nr: 1317187	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  04-26 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for trochanteric bursitis of the bilateral hips, to include as secondary to service-connected disabilities. 

2. Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION


The Veteran served on active duty from January 1954 to January 1956. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 rating decision by the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA), which in part, denied service connection for trochanteric bursitis of the hips, and denied entitlement to TDIU.  

This appeal is assigned a 2004 docket number based upon an earlier appeal initiated by an October 2002 RO rating decision.  However, all issues arising from that rating decision, including those subject to an August 2008 joint motion for partial remand ordered by the United States Court of Appeals for Veterans Claims (Court), have been resolved by the July 2010 decision of the Board.  Only the two issues indicated above remain on appeal.  

This appeal contains a hybrid record; part is in a physical claims folder and in part is in the Virtual VA paperless claims processing system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for a bilateral hip disability.  He asserts that this disability was either incurred during service (direct service connection) or is the result of other service-connected disabilities (secondary service connection).   

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2002).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In July 2010 the Board remanded the claim for Compensation and Pension examination of the Veteran.  With respect to the claim for service connection for a bilateral hip disability, the Board requested medical etiology opinions related to the claim for secondary service connection.  

At the time of the 2010 remand, the Veteran alleged that his peripheral neuropathy disability has caused him to stumble and fall resulting in, or aggravating, the bilateral hip disability.  In support of his claim he submitted a November 2006 letter from a private physician that indicated that the Veteran had decreased sensation below the knees, weakness in his tibialis anterior muscles resulting in poor balance and a number of falls. 

Again, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The 2010 remand specifically requested etiology opinions related to secondary service connection including whether the service-connected disabilities caused the claimed hip condition and whether the service-connected disabilities aggravated the claimed hip condition.  VA examination of the Veteran was conducted in June 2011.  The examination report is inadequate as the examiner did not express an opinion as to whether the connection the service-connected disabilities aggravated the claimed hip condition.  A remand confers, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

With respect to the claim for a TDIU, the Veteran is presently in receipt of a combined 90 percent rating for service-connected disabilities.  Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.16(a). 

Marginal employment shall not be considered substantially gainful employment. For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a) . 

In this matter, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16(a), for consideration of a TDIU rating on a schedular basis, and the determinative issue is whether he is unemployable due to service-connected disabilities.  The focus is on whether the service-connected conditions would render it impossible for the average person to follow a "substantially gainful occupation."  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The medical opinion expressed in an October 2009 VA examination report was that the Veteran was not unemployable and would be able to participate in sedentary-type work. The examiner, however, only considered the Veteran's service-connected neck and cervical spine condition.  The medical opinion expressed in the June 2011 Compensation and Pension examination was similar but considered the Veteran's hips, an as of yet nonservice-connected disability, and the Veteran's peripheral neuropathy.  However, no consideration of the service-connected cervical spine disability, and service-connected headaches is indicated in the report.  Moreover, more recent medical evidence has resulted in increased disability ratings being assigned for the Veteran's service-connected peripheral neuropathy affecting the bilateral upper and lower extremities. 

Given such, the Board finds that the opinions of record continue to be inadequate as they fail to consider all the service-connected disabilities.  Accordingly, further development is required.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Return the case to the examiner who conducted the June 2011 VA joints examination.  If that examiner is unavailable, then forward the case to a physician of the appropriate expertise in disorders of the hips.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  After review of the June 2011 examination report, the other medical evidence of record, including private records indicating that the Veteran's service-connected peripheral neuropathy of all the extremities results in him falling, the examiner should offer an opinion as to the following: 

a.  Is it is at least as likely as not that a bilateral hip disability is aggravated by service-connected peripheral neuropathy of the bilateral lower extremities, including potential falls resulting from the neuropathy? 

b.  If a bilateral hip condition is found to be aggravated by a service-connected disability, the examiner should, to the extent possible, describe the baseline level of the bilateral hip condition prior to any such aggravation by the service-connected disability. 

c.  Is it at least as likely as not, that the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.  The physician must consider all of the Veteran's service-connected disabilities and render the requested opinion without regard to age or the impact of any nonservice-connected disabilities. 


The rationale for the medical opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

If the requested medical opinions cannot be rendered without current examination of the Veteran, then the appropriate examination(s) should be ordered.  

2.  Undertake any other development determined to be warranted based on any additional evidence obtained. 

3.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal is not granted to the Veteran's satisfaction, then issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

